DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 OCT 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 06 OCT 2021.  The status of the claims is as follows:
Claims 1-4, 8-17, 19, and 20 are pending.
Claim 1 is amended.
Claims 5, 18, and 21 are canceled.

Specification
The amendment filed 15 AUG 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material The additional material to be inserted at Page 33 Line 19 appears to be new to the PCT.  There is no showing previously in the PCT that the presented definitions and caveats were in the minds of the inventors as of the PCT filing date.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240 (U.S. PGPub 2013/0217240) in view of Dussarrat ‘317 (U.S. PGPub 2015/0004317).
Claim 1 – Mallick ‘240 teaches a method for forming an Si-containing film (PG 0018) that forms an Si- containing film on a substrate by a chemical vapor deposition process (PG 0018, flowable CVD),
the chemical vapor deposition process comprising a step (a) that reacts a first feed gas having one or more Si-Si bonds in a chemical vapor deposition chamber (PG 0020, e.g. disilane) in the presence of a nitrogen containing gas (PG 0029), wherein the first feed gas is at least a disilane (PG 0020), wherein the chemical vapor deposition process is a deposition process that forms an Si-containing film on a substrate that has a recess to fill at least part of the recess with the Si-containing film (PG 0006), and the recess is filled with a polymer obtained by condensation of the first feed gas in a state in which the polymer has fluidity (PG 0006, flowable Si-C-N material), and
wherein the Si-containing film is formed on a substrate that has a recess (PG 0006).
Mallick ‘240 does not explicitly teach or suggest the following limitations of Claim 1:
Wherein the nitrogen gas is a Lewis base catalyst.
Wherein the first feed gas is at least pentachlorodisilane.
Wherein a thickness of the Si-containing film formed on a bottom surface of the recess is larger than a thickness of the Si-containing film formed on a side surface of the recess.
Regarding the Lewis base catalyst, Applicant’s specification discloses a Lewis base as a compound including at least one unshared electron pair (Page 17 Lines 16-18).  Mallick ‘240 discloses nitrogen-containing precursors inclusive of alkylamines (PG 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 to use an alkylamine as the nitrogen-containing precursor.  Amines have an unbonded electron pair on the nitrogen atom and therefore serves as a Lewis base catalyst.
Regarding the relative thickness of the deposition of the silicon film in different locations, Mallick ‘240 does not explicitly teach wherein a thickness of the Si-containing film formed on a bottom surface of the recess is larger than a thickness of the Si-containing film formed on a side surface of the recess.  However, the background and summary of the invention (PG 0002-0006) disclose that the purpose of the invention is to form a flowable Si-C-N film to fill tall, narrow gaps without creating voids or seams in the film and with avoiding Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).).”  See further MPEP 2112.
Regarding the first feed gas being pentachlorodisilane, as stated above, Mallick ‘240 discloses disilanes but not pentachlorodisilane specifically.  Dussarrat ‘317 is drawn to organosilane precursors for forming silicon-containing films (Abstract).  The inventive compounds of Dussarrat ‘317 are four-membered rings comprising silicon and nitrogen; however, Examiner notes that PG 0114 of Dussarrat ‘317 teaches that the inventive precursors may be used with chloropolysilanes or disilanes to deposit silicon-containing films (e.g. pentachlorodisilane).  PG 0114 discloses silanes and chloropolysilanes as reactant reducing gases for the same purpose (disilane, HCDS, OCTS, and pentachlorodisilane all listed).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 2 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the step (a) produces a silylene in the chemical vapor deposition chamber as a reaction intermediate (the specification discloses that pentachlorodisilane produces silylenes in reactions with Lewis bases at Page 15 Line 23 – Page 16 Line 1; the proposed invention reacts pentachlorodisilane with a Lewis base and would therefore produce silylenes).  
Claim 4 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the chemical vapor deposition process is effected at 0 to 400°C (Mallick ‘240 PG 0034 discloses a range of below or about 400 degrees Celsius; this range overlaps the claimed range of 0 to 400 degrees Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposition temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 8 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the Lewis base is at least one compound 
Claim 9 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 8, wherein the tertiary amine and the heterocyclic amine are alkylamines having 3 to 24 carbon atoms (Dussarrat ‘317 PG 0114, triethylamine comprises 6 carbon atoms).  
Claim 10 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the Lewis base is at least one compound selected from a group consisting of trimethylamine, triethylamine, and pyridine (Mallick ‘240 is open to alkylamines generally at PG 0029 but does not specifically disclose tertiary amines or heterocyclic amines.  Dussarrat ‘317 discloses e.g. trimethylamine, trimethylamine, and pyridine and mixtures thereof as nitrogen containing compounds for forming silicon and nitrogen containing films at PG 0114.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was 
Claim 11 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the chemical vapor deposition process is effected in a state in which the pressure inside the chemical vapor deposition chamber is 0.1 Torr to atmospheric pressure (Mallick ‘240 PG 0032, about 0.1 Torr to about 10 Torr).  
Claim 12 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, the chemical vapor deposition process further comprising: a step (b) that adds a second feed gas, the second feed gas being at least the Lewis base (Mallick ‘240 PG 0033 teaches that the deposited Si-C-N film may be formed from multiple deposition cycles.  Repetition of the deposition cycle as proposed would introduce triethylamine again; triethylamine is a Lewis base).  
Claim 13 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 12, wherein the second feed gas is a compound having 2 to 10 carbon atoms (Dussarrat ‘317 PG 0114, triethylamine contains 6 carbon atoms).  
Claim 16 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, the chemical vapor deposition process further comprising: a step (c) that performs a treatment in the presence of at least an inert gas (Mallick ‘240 PG 0036, plasma treatment in e.g. helium which is an inert gas).
Claim 17 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 16, wherein the step (c) is performed at a temperature of 0 to 8000C (Mallick ‘240 PG 0038 renders obvious about 100 to about 300 degrees Celsius).   
Claim 19 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein an oxygen-containing impurity content in the Lewis base is 0 to 1 wt% (Mallick ‘240 PG 0029, alkylamines comprise carbon, hydrogen, and nitrogen; therefore, the oxygen-containing impurity content in a generic alkylamine is 0 wt%).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240 / Dussarrat ‘317 as applied to claim 12 above, and further in view of Ishihara ‘468 (U.S. Patent 4,801,468).
Claim 14 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 12, but does not expressly teach wherein the second feed gas is a halogenated hydrocarbon.  Mallick ‘240 discloses generally that hydrocarbons are suitable carbon sources for the formation of silicon – carbon – nitrogen films at PG 0028.  Ishihara ‘468 is drawn to the formation of e.g. germanium-containing films (Column 3 Lines 38-49) by CVD processes (Column 2 Lines 65-68), and further teaches that carbon can be suitably included in these films (e.g. Column 24 Lines 41-48).  Ishihara ‘468 teaches that saturated hydrocarbons having 1 to 5 carbon atoms (Column 6 Lines 11-12) and halo-substituted versions thereof (Column 6 Lines 22-27) are suitable carbon sources for introducing carbon to films in CVD reactions.  Therefore, it would have been obvious to a person having ordinary skill in the art at the 
Claim 15 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 12, but does not teach or suggest the second feed gas is a compound represented by the following general 5formula CaHbXc, wherein X is a halogen atom, a is a number from 2 to 9, b is a number from 0 to 19, and c is a number from 1 to 20.  Mallick ‘240 discloses generally that hydrocarbons are suitable carbon sources for the formation of silicon – carbon – nitrogen films at PG 0028.  Mallick ‘240 separately discloses that alkyl and unsaturated alkyl groups of 1-10 carbon length are suitable components of precursors for deposition (e.g. PG 0021).  Ishihara ‘468 is drawn to the formation of e.g. germanium-containing films (Column 3 Lines 38-49) by CVD processes (Column 2 Lines 65-68), and further teaches that carbon can be suitably included in these films (e.g. Column 24 Lines 41-48).  Ishihara ‘468 teaches that saturated hydrocarbons having 1 to 5 carbon atoms (Column 6 Lines 11-12) and halo-substituted versions thereof (Column 6 Lines 22-27) are suitable carbon sources for introducing carbon to films in CVD reactions.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 / Dussarrat ‘317 to use halogenated hydrocarbons as carbon sources for ALD deposition as suggested by Ishihara ‘468, as both references want to deposit silicon and carbon containing films on substrates, prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the carbon atom range that corresponds to the claimed ranges.  In re Malagari, 182 USPQ 549 (CCPA 1974).  The largest possible ranges for “b” and “c” are obtained when “a” is selected to be 5 for a saturated hydrocarbon.  A saturated 5-carbon molecule is a pentane (C5H12); therefore, “b” is limited from 0 to 11 and “c” is limited from 1 to 12 (since the compound is halogenated, at least one hydrogen must be replaced with a halogen; therefore, “b” cannot be 12 and “c” must be at least 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240 / Dussarrat ‘317 as applied to claim 1 above, and further in view of Liang ‘485 (U.S. PGPub 2013/0288485).
Claim 20 – Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, but does not teach or suggest wherein the substrate has a recess having an aspect ratio (depth:width) of 1:1 to 20:1.  Mallick ‘240 teaches that filling tall, narrow gaps is a common technique in semiconductor manufacturing (PG 0002) and further teaches that its method fills high-aspect ratio gaps at PG 0006, but does not disclose particular aspect ratios for its gaps in the disclosure of its method.  Liang ‘485 is drawn to flowable CVD methods for filling gaps with e.g. silicon and nitrogen containing films (PG 0020, PG 0017, PG 0028) wherein the gaps may be greater than 1:1 in aspect ratio (PG 0037).  Therefore, it would have been obvious to a .

Claims 1-4, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood ‘688 (U.S. PGPub 2014/0302688) in view of Mallick ‘240 and Dussarrat ‘317.
Claim 1 – Underwood ‘688 teaches a method for forming an Si-containing film (PG 0017) that forms an Si- containing film on a substrate by a chemical vapor deposition process (PG 0017, flowable CVD),
the chemical vapor deposition process comprising a step (a) that reacts a first feed gas having one or more Si-Si bonds in a chemical vapor deposition chamber (PG 0021, e.g. disilylalkanes; Examiner notes that in the first listed formula, X may expressly be selected to be 0; this creates a Si-Si bond) in the presence of a Lewis base catalyst (PG 0027, e.g. N2O; the structure of this compound is N (triple bond) N (single bond) O; the leftmost nitrogen has an unshared electron pair; the oxygen has three unshared electron pairs; Applicant’s specification discloses a Lewis base as a compound including at least one unshared electron pair (Page 17 Lines 16-18); therefore N2O is a Lewis base), wherein the first feed gas is at least a disilane (PG 0021), wherein the chemical 
wherein the Si-containing film is formed on a substrate that has a recess (PG 0031).
Underwood ‘688 does not explicitly teach or suggest the following limitations of Claim 1:
Wherein the first feed gas is at least pentachlorodisilane.
Wherein a thickness of the Si-containing film formed on a bottom surface of the recess is larger than a thickness of the Si-containing film formed on a side surface of the recess.
Regarding the relative thickness of the deposition of the silicon film in different locations, Underwood ‘688 does not explicitly teach wherein a thickness of the Si-containing film formed on a bottom surface of the recess is larger than a thickness of the Si-containing film formed on a side surface of the recess.  However, the background and summary of the invention (PG 0004-0008) disclose that the purpose of the invention is to form a flowable Si-C-O film to fill tall, narrow gaps without creating voids or seams in the film and with avoiding breadloafing, which occurs when material deposits at the top and sidewalls of a gap before the bottom is completely filled..  Therefore, to avoid the formation of gaps and seams in the deposited material, the material would inherently need to be thicker on the bottom of the gap than on the sidewalls at any given time or the Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).).”  See further MPEP 2112.
Regarding the first feed gas being pentachlorodisilane, as stated above, Underwood ‘688 renders obvious disilanes but not pentachlorodisilane specifically.  Underwood ‘688 is focused on using single precursors to provide both silicon and carbon (e.g. PG 0020).  Mallick ‘240 is drawn to forming silicon and carbon containing films by flowable CVD processes (PG 0018).  Mallick ‘240 discloses that for introducing these elements, providing silicon and carbon by the use of separate precursors is known to be suitable (PG 0028).  Mallick ‘240 further discloses e.g. disilanes as suitable silicon precursors (PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Underwood ‘688 to use separate precursors to provide each of silicon and carbon to its film and further to use a disilane for the silicon precursor, all as suggested by Mallick ‘240.  Underwood ‘688 wants to deposit silicon and carbon containing films by flowable CVD processes using a silicon and carbon containing precursor, and Mallick ‘240 teaches that in flowable CVD processes for depositing silicon 
Neither Underwood ‘688 nor Mallick ‘240 expressly teach pentachlorodisilane.  Dussarrat ‘317 is drawn to organosilane precursors for forming silicon-containing films (Abstract).  The inventive compounds of Dussarrat ‘317 are four-membered rings comprising silicon and nitrogen; however, Examiner notes that PG 0114 of Dussarrat ‘317 teaches that the inventive precursors may be used with chloropolysilanes or disilanes to deposit silicon-containing films (e.g. pentachlorodisilane).  PG 0114 discloses silanes and chloropolysilanes as reactant reducing gases for the same purpose (disilane, HCDS, OCTS, and pentachlorodisilane all listed).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Underwood ‘688 / Mallick ‘240 to use pentachlorodisilane in place of disilane as suggested by Dussarrat ‘317, as Mallick ‘240 discloses disilane as a suitable silicon precursor for thin film deposition and Dussarrat ‘317 discloses disilane and pentachlorodisilane as suitable precursors for the formation of silicon containing films.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 2 – Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the step (a) produces a silylene in the chemical vapor deposition chamber as a reaction intermediate (the specification discloses that pentachlorodisilane produces silylenes in reactions with 
Claim 3 – Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317  teaches the method for forming an Si-containing film according to claim 1, wherein the total content ratio of a nitrogen atom, a carbon atom, a boron atom, a sulfur atom, and a phosphorus atom derived from the Lewis base in the Si-containing film is 0 to 5% (Underwood ‘688 PG 0027; N2O does not contribute carbon, boron, sulfur, or phosphorus as it does not contain these elements; PG 0027, the silicon-carbon-oxygen film can be nitrogen free; in a nitrogen-free film, the contribution of nitrogen from N2O is necessarily 0%).
Claim 4 – Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the chemical vapor deposition process is effected at 0 to 400°C (Underwood ‘688 PG 0032 discloses a range of below or about 400 degrees Celsius; this range overlaps the claimed range of 0 to 400 degrees Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposition temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 11 – Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, wherein the chemical vapor deposition process is effected in a state in which the pressure inside the chemical vapor deposition chamber is 0.1 Torr to atmospheric pressure (Underwood ‘688 PG 0030, about 0.1 Torr to about 10 Torr).  
Claim 16 – Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, the chemical vapor deposition 
Claim 17 – The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04(II).  In the instant example, Claim 17 requires that the step (c) is performed at a temperature of 0 to 8000C; however, Claim 16 has been properly rejected without performing step (c) [step (d) was presented as an “and/or” relationship to step (c)].   See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and Schulhauser at 9, 14.  See MPEP 2111.04(II).  As regards the method claims 16 and 17, the condition for performing a contingent step is not satisfied in Claim 16 (step (c) was not performed and was not expressly required to be performed); therefore, the performance recited by the step in Claim 17 need not be carried out in order for the claimed method to be performed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 as applied to claim 1 above, and further in view of Liang ‘485 (U.S. PGPub 2013/0288485).
Claim 20 – Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 teaches the method for forming an Si-containing film according to claim 1, but does not teach or suggest wherein the substrate has a recess having an aspect ratio (depth:width) of 1:1 to 20:1.  Underwood ‘688 teaches that filling tall, narrow gaps is a common technique in semiconductor manufacturing (PG 0006) and further teaches that its method fills high-aspect ratio gaps at PG 0006, but does not disclose particular aspect ratios for its gaps in the disclosure of its method.  Liang ‘485 is drawn to flowable CVD methods for filling gaps on substrates comprising gaps (PG 0037) wherein the gaps may be greater than 1:1 in aspect ratio (PG 0037).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Underwood ‘688 / Mallick ‘240 / Dussarrat ‘317 to use substrates with high aspect ratios as suggested by Liang ‘485, as Underwood ‘688 / Mallick ‘240 / Dussarrat 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 06 OCT 2021, with respect to the rejections of claim 1 as amended under 35 U.S.C. 103 in view of Kamakura ‘212 with or without Hashimoto ‘809, separately, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 over Mallick ‘240 in view of Dussarrat ‘317, and over Underwood ‘688 in view of Mallick ‘240 and Dussarrat ‘317.  Ishihara ‘468 is further cited for certain limitations of Claims 14 and 15.  Liang ‘485 is further cited for certain limitations of Claim 20.
Applicant argues that the former subject matter of Claim 18, now amended into Claim 1, is not properly addressed by the previous references of record.  Examiner agrees, noting that none of the previous references was expressly drawn to forming flowable film materials; as a result, assertions of inherency regarding flowability-related properties were misplaced.  The previous rejections are hereby withdrawn.  Examiner makes a new rejection based on Mallick ‘240 and a new rejection based on Underwood ‘688, which expressly performs flowable CVD processes to flow film material into narrow recesses on substrates.  The flowing is performed such that gaps, voids, and breadloafing are avoided; all of these phenomena occur when the thickness of the sidewall deposition increases faster than the thickness of the bottom deposition.  Since 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                              /MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712